Citation Nr: 0432067	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-17 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to August 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the veteran's claim to 
reopen for service connection for COPD.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in November 2004.  A 
transcript of this hearing has been associated with the 
claims file.  

In November 2004, the Board granted a motion to advance the 
veteran's appeal on the docket.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the Travel Board hearing before the undersigned Acting 
Veterans Law Judge, the veteran indicated that he had been 
treated at the VA facility in Bainbridge, New York, from 1985 
to 1987.  Further, the Board notes that treatment records 
from the VA facility in West Palm Beach are only current 
through January 2001.  VA is held to have constructive notice 
of documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Thus, any additional 
VA treatment records must be obtained and associated with the 
claims file.

Also in conjunction with his claim to reopen, the veteran has 
indicated that he has been treated by private physicians, 
including Dr. Osie, Dr. Robbins, Dr. Gage, and Dr. Sweets, 
Dr. Codini.  Records from these physicians are not associated 
with the claims file.  Further, the veteran indicated that he 
had a physical twice a year when he was employed by The New 
York Times.  The Board notes that it is the veteran's 
responsibility to obtain private records.  However, VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency if the veteran 
provides appropriate authorization and sufficient information 
to identify and locate the existing records.  See 38 C.F.R. 
§ 3.159(c) (describing the assistance provided to an 
individual attempting to reopen a finally decided claim).

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  Request the veteran's records from 
the VA medical facility in Bainbridge, 
New York, from 1985 to 1987, and from the 
VA medical facility in West Palm Beach, 
Florida, from January 2001 to the 
present.

2.  Request the veteran to provide 
appropriate authorization and the 
specific information required regarding 
private treatment records for COPD, 
including the full name and address of 
treating physicians, as well as dates of 
treatment, so that VA can request them 
from the appropriate person or facility.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




